Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 25 are allowed because the prior art of record whether alone or in combination does not teach or render obvious the claimed features of receiving a pre-configured uplink resource (PUR) configuration information comprising at least one least significant bit (LSB) of a hyper system frame number (H-SFN), and determining a PUR start time based on the H-SFN identified at least by the LSB.
Independent claim 11 is allowed because the prior art of record whether alone or in combination does not teach or render obvious the claimed features of receiving a downlink message comprising pre-configured uplink resource (PUR) configuration information; determining at least one least significant bit (LSB) of a hyper system frame number (H-SFN) corresponding to the received downlink message; and transmitting a signal including the at least one LSB to a base station.
Independent claim 18 is allowed because the prior art of record whether alone or in combination does not teach or render obvious the claimed features of determining a pre-configured uplink resource (PUR) start time based on a hyper system frame number (H-SFN) of the downlink transmission as a reference H-SFN when the downlink transmission is the retransmission.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO HUI A ZHU/Primary Examiner, Art Unit 2465